Hall, J.
The appellee sued the appellant for a divorce and for custody of three of their minor children, the fourth being-nineteen years of age and married.
After hearing the evidence, the chancellor entered a decree awarding the appellee a divorce and awarding him the custody of the three minor children, with the right of the children to visit their mother and with her right to visit them at reasonable times and places. From that decree she appeals.
 It would not be beneficial for us to state the evidence in this case but we have carefully considered it and we are of the opinion that the chancellor, from the evidence, was abundantly justified in entering the decree which he did.
Affirmed.
McGehee, G. J., and Kyle, Ethridge and Gillespie, JJ., concur.